DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-9 have been examined in this application.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 05/16/2022.  The drawing objections made in the Non-Final Rejection on 04/12/2022 are withdrawn in light of the amendments to the Figures filed on 05/16/2022. The 112(b) Claim Rejections made in the Non-Final Rejection on 04/12/2022 are withdrawn in light of the amendments to the claims filed on 05/16/2022.

	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cornelissen (EP 1445190 A1).
In regards to Claim 1, Cornelissen teaches: A toddler protection garment assembly (A – “buoyance structure”, see examiner’s annotated Fig. 1 below) comprising: a harness (see examiner’s annotated Fig. 1 below) being configured to be wearable over a toddler's shoulders (see examiner’s annotated Fig. 1  below); a disk (see examiner’s annotated Fig. 2 below) being coupled to said harness having said harness being centrally positioned in said disk (see examiner’s annotated Fig. 2 below) such that said disk surrounds the toddler when said harness is worn on the toddler (see examiner’s annotated Fig. 2 below) wherein said disk is configured to inhibit the toddler from contacting objects when the toddler is walking (see note #1.1 below and see examiner’s annotated Fig. 3), wherein said disk has a top surface (see examiner’s annotated Fig. 5), a bottom surface (see examiner’s annotated Fig. 5) and a perimeter edge (see examiner’s annotated Fig. 5) extending therebetween, said disk having an opening (see examiner’s annotated Fig. 5) extending through said top surface and said bottom surface, said opening being centrally positioned on said disk, said opening being unobstructed under said disk (see examiner’s annotated Fig. 5 and note #1.3 below); a toroid (B – see examiner’s annotated Fig. 1) being coupled to said disk (11 – see examiner’s annotated Fig. 4)  such that said toroid surrounds said disk (see examiner’s annotated Fig. 4), said toroid being resiliently compressible (see note #1.2 below) wherein said toroid is configured to cushion impact against objects (see note #1.2 below).  
Note #1: 
The claim limitation stating “wherein said disk is configured to inhibit the toddler from contacting objects when the toddler is walking”, is understood that the disk is combined with the other units to be effective, as such the disk along with the other required elements with inhibit the toddler/user from contacting objects when walking.
The claim limitation stating “said toroid being resiliently compressible” is read on the disclosure of Cornelissen that states the following, “Bath raft according to one of the preceding claims, characterized in that the buoyancy structure comprises at least one inflatable float”).” As such, inflatable floats are considered resilient and compressible that are capable of impact. 
The opening is unobstructed and is considered open under said disk, wherein the opening extends a length to a bottom point of the clothing [8] (bottoms of the swimwear). 


    PNG
    media_image1.png
    416
    461
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 1 (aka Z1.4.2)

    PNG
    media_image2.png
    343
    512
    media_image2.png
    Greyscale

Examiner’s Annotated Fig. 2 (aka Z1.4.2)

    PNG
    media_image3.png
    461
    489
    media_image3.png
    Greyscale

Examiner’s Annotated Fig. 3 (aka Z1.4.2)

    PNG
    media_image4.png
    287
    409
    media_image4.png
    Greyscale

Examiner’s Annotated Fig. 4 (aka Z1.4.2)

    PNG
    media_image5.png
    757
    711
    media_image5.png
    Greyscale

Examiner’s Annotated Fig. 5 (Z 1.0 and Z 1.4.2)

In regards to Claim 2, Cornelissen teaches The assembly according to claim 1, wherein said harness comprises: a waist belt (see examiner’s annotated Fig. 6 below) having a first end (see examiner’s annotated Fig. 6 below) and a second end (see examiner’s annotated Fig. 6 below); a first buckle (see examiner’s annotated Fig. 6 below) having said first end extending therethrough for retaining said first buckle on said waist belt; a second buckle (see examiner’s annotated Fig. 6 below) having said second end extending therethrough for retaining said second buckle on said waist belt (see arrows in examiner’s annotated Fig. 6 below), said first buckle being releasably matable (see arrows in examiner’s annotated Fig. 6 below) to said second buckle such that said waist belt forms a closed loop (see examiner’s annotated Fig. 6 below) wherein said waist belt is configured to be retained around the toddler's waist (see examiner’s annotated Fig. 6 below); and a pair of first adjustment slides (see examiner’s annotated Fig. 7 below), said waist belt extending through each of said first adjustment slides thereby facilitating said first adjustment slides to adjust the diameter of said closed loop formed by said waist belt (see examiner’s annotated Fig. 7 below).  

    PNG
    media_image6.png
    400
    631
    media_image6.png
    Greyscale

Examiner’s Annotated Fig. 6 (aka Z 1.4.4)

    PNG
    media_image7.png
    367
    579
    media_image7.png
    Greyscale

Examiner’s Annotated Fig. 7 (aka Z 1.4.2)

In regards to Claim 3, Cornelissen teaches: The assembly according to claim 2, wherein said harness comprises: 7a pair of shoulder straps (see examiner’s annotated Fig. 8), each of said shoulder straps having a primary end (see examiner’s annotated Fig. 8) and a secondary end (see examiner’s annotated Fig. 8), said primary end of each of said shoulder straps being coupled to said waist belt (see examiner’s annotated Fig. 8), said secondary end of each of said shoulder straps being looped around said waist belt (see examiner’s annotated Fig. 8) such that each of said shoulder straps forms an arch (see examiner’s annotated Fig. 8) extending upwardly from said waist belt (see examiner’s annotated Fig. 8) wherein each of said shoulder straps is configured to be extended over a respective one of the toddler's shoulders (see examiner’s annotated Fig. 8); and a pair of second adjustment slides (see examiner’s annotated Fig. 7 above), each of said shoulder straps extending through a respective one of said second adjustment slides for adjusting a length of said shoulder straps (see examiner’s annotated Fig. 7 above).  

    PNG
    media_image8.png
    323
    658
    media_image8.png
    Greyscale

Examiner’s Annotated Fig. 8 (aka Z 1.4.1 and Z 1.4.2)
In regards to Claim 4, Cornelissen teaches: The assembly according to claim 2, wherein said disk has said opening having a bounding edge (see examiner’s annotated Fig. 5 above), a partial diameter (see examiner’s annotated Fig. 5 above) of said bounding edge being coupled to (see examiner’s annotated Fig. 5 above)  said waist belt having said first end and said second end of said waist belt being uncoupled from said bounding edge (see examiner’s annotated Fig. 5 above).  

In regards to Claim 7, Cornelissen teaches: The assembly according to claim 4, wherein said toroid has an outer wall (see examiner’s annotated Fig. 9 below from Cornelissen), said outer wall being coupled to said perimeter edge of said disk (see examiner’s annotated Fig. 9 below from Cornelissen and “a fastening device (1; 2; 21; 44; 57; 59; 62) connected to the buoyancy structure”), said toroid being hollow, said toroid being inflatable (“In the flexible construction, the float or are as an inflatable (r) Hollow body made of flexible, airtight material”).  


    PNG
    media_image9.png
    344
    415
    media_image9.png
    Greyscale

Examiner’s Annotated Fig. 9 (aka Z1.4.2)
In regards to Claim 8, Cornelissen teaches: The assembly according to claim 7, further comprising a fill valve (16 – Fig. Z 1.3) being fluidly coupled to said toroid to facilitate said toroid to be inflated (“inflatable float (A; B; 32) which has an opening which is closed by a valve (16), and that a rip cord (35) with the Valve (16) and the body support module” and “gas pressure of the Float can be drained in the required short time”), said fill valve extending through said outer wall into an interior of said toroid (see middle figure in Fig. Z 1.1 3), said fill valve being positionable in an open condition (“through which the gas pressure of the Float can be drained in the required short time”) for passing air therethrough wherein said fill valve is configured to facilitate said toroid to be inflated or deflated (“In the flexible construction, the float or are as an inflatable (r) Hollow body made of flexible, airtight material”), said fill valve being positionable in a closed condition (“inflatable float (A; B; 32) which has an opening which is closed by a valve (16)”)for inhibiting air from passing therethrough wherein said fill valve is configured to retain air in said toroid (“In the flexible construction, the float or are as an inflatable (r) Hollow body made of flexible, airtight material”).  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen (EP 1445190 A1) in view of Price (US 5476404 A).
In regards to Claim 5, Cornelissen teaches: The assembly according to claim 4, but does not teach, wherein said disk has an aperture extending through said top surface and said bottom surface wherein said aperture is configured to receive a beverage container, said aperture being positioned between said perimeter edge and said opening. Price teaches: wherein said disk has an aperture (see annotated Figs. 3 and 4 from Price below) extending through said top surface and said bottom surface (see Fig. 4 and Col 4 Lines 14-17) wherein said aperture is configured to receive a beverage container (Col 4 Lines 14-17, see note #2 below), said aperture being positioned between said perimeter edge and said opening (Fig. 3).  
Note #2: It is a well-known that a cup holder is capable of receiving a beverage. Although not shown in the figures of Price it is stated in Col 4 Lines 14-17 that a cup is received into [26]. As such, the cup holder could contain a beverage container.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have incorporated aperture for a beverage of Price with the inflatable raft of Cornelissen.  Where the results would have been predictable because apertures in inflatable devices for storing a drink are commonly found for convenience and allowing hands free capabilities while utilizing the device. Openings for the storage of a beverage container are not considered inventive as it has been widely shown in inflatable pool devices to store drinks.
	

    PNG
    media_image10.png
    463
    353
    media_image10.png
    Greyscale

Annotated Fig. 3 and 4 from Price

In regards to Claim 6, Cornelissen teaches: The assembly according to claim 5, further comprising a cup holder (26 – Fig. 4) being coupled to and extending downwardly from said bottom surface of said disk (see annotated Figs. 3 and 4 from Price above), said cup holder being aligned with said aperture (see annotated Figs. 3 and 4 from Price above) wherein said cup holder is configured to support the beverage container (see note #2 above).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have incorporated the cup holder and alignment/location in the disk of Price with the inflatable raft of Cornelissen.  Where the results would have been predictable because storing a drink or another object within an aperture is commonly found for convenience and allowing hands free capabilities while utilizing the device. Cup holders for the storage of a beverage container is not considered inventive as it has been widely shown in inflatable pool devices to store drinks.

In regards to Claim 9, Cornelissen teaches: A toddler protection garment assembly (A – “buoyance structure”, see examiner’s annotated Fig. 1 below) comprising: a harness being configured to be wearable over a toddler's shoulders toddler's shoulders (see examiner’s annotated Fig. 1 ), said harness comprising: a waist belt (see examiner’s annotated Fig. 5) having a first end (see examiner’s annotated Fig. 5  ) and a second end (see examiner’s annotated Fig. 5); a first buckle (see examiner’s annotated Fig. 5  ) having said first end (see examiner’s annotated Fig. 5) extending therethrough for retaining said first buckle on said waist belt (see examiner’s annotated Fig. 5); a second buckle (see examiner’s annotated Fig. 5) having said second end extending therethrough for retaining said second buckle on said waist belt (see arrows in examiner’s annotated Fig. 5), said first buckle being releasably matable (see arrows in examiner’s annotated Fig. 5) to said second buckle such that said waist belt forms a closed loop (see examiner’s annotated Fig. 5) wherein said waist belt is configured to be retained around the toddler's waist (see examiner’s annotated Fig. 5 ); a pair of first adjustment slides see examiner’s annotated Fig. 6), said waist belt extending through each of said first adjustment slides thereby facilitating said first adjustment slides to adjust the diameter of said closed loop formed by said waist belt (see examiner’s annotated Fig. 6); a pair of shoulder straps (see examiner’s annotated Fig. 7), each of said shoulder straps having a primary end (see examiner’s annotated Fig. 7) and a secondary end (see examiner’s annotated Fig. 7), said primary end of each of said shoulder straps being coupled to said waist belt (see examiner’s annotated Fig. 7), said secondary end of each of said shoulder straps being looped around said waist belt (see examiner’s annotated Fig. 7) such that each of said shoulder straps forms an arch (see examiner’s annotated Fig. 7) extending upwardly from said waist belt (see examiner’s annotated Fig. 7) wherein each of said shoulder straps is configured to be extended over a respective one of the toddler's shoulders (see examiner’s annotated Fig. 7); and a pair of second adjustment slides (see examiner’s annotated Fig. 6), each of said shoulder straps extending through a respective one of said second adjustment slides for adjusting a length of said shoulder straps (see examiner’s annotated Fig. 6); a disk (see examiner’s annotated Fig. 2) being coupled to said harness having said harness being centrally positioned in said disk (see examiner’s annotated Fig. 2) such that said disk surrounds the toddler when said harness is worn on the toddler ((see examiner’s annotated Fig. 2) wherein said disk is configured to inhibit the toddler from contacting objects when the toddler is walking (see note #1.3 and see examiner’s annotated Fig. 3), said disk having a top surface (see examiner’s annotated Fig. 8), a bottom surface (see examiner’s annotated Fig. 8) and a perimeter edge extending therebetween (see examiner’s annotated Fig. 8), said disk having an opening (see examiner’s annotated Fig. 8) extending through said top surface and said bottom surface (see examiner’s annotated Fig. 8), said opening being centrally (see examiner’s annotated Fig. 8) positioned on said disk, said opening being unobstructed under said disk (see annotated Fig. 5 above and note #1.3 above), said opening having a bounding edge (see examiner’s annotated Fig. 8), a partial diameter (see examiner’s annotated Fig. 8) of said bounding edge being coupled to said waist belt having said first end and said second end of said waist belt being uncoupled from said bounding edge (see examiner’s annotated Fig. 8), [but does not teach, said disk having an aperture extending through said top surface and said bottom surface wherein said aperture is configured to receive a beverage container, said aperture being positioned between said perimeter edge and said opening; a cup holder being coupled to and extending downwardly from said bottom surface of said disk, said cup holder being aligned with said aperture wherein said cup holder is configured to support the beverage container;] a toroid (B – see examiner’s annotated Fig. 1) being coupled to said disk (11 – see examiner’s annotated Fig. 4) such that said toroid surrounds said disk (see examiner’s annotated Fig. 4), said toroid being resiliently compressible ((see note #1.4) wherein said toroid is configured to cushion impact against objects (see note #1.4 below), said toroid having an outer wall (see examiner’s annotated Fig. 9), said outer wall being coupled to said perimeter edge of said disk (see examiner’s annotated Fig. 9), said toroid being hollow (“In the flexible construction, the float or are as an inflatable (r) Hollow body made of flexible, airtight material”), said toroid being inflatable (“In the flexible construction, the float or are as an inflatable (r) Hollow body made of flexible, airtight material”); and a fill valve (16 – Fig. Z 1.3) being fluidly coupled to said toroid to facilitate said toroid to be inflated (“inflatable float (A; B; 32) which has an opening which is closed by a valve (16), and that a rip cord (35) with the Valve (16) and the body support module” and “gas pressure of the Float can be drained in the required short time”), said fill valve extending through said outer wall into an interior of said toroid (see middle figure in Fig. Z 1.1.3), said fill valve being positionable in an open condition (“through which the gas pressure of the Float can be drained in the required short time”) for passing air therethrough wherein said fill valve is configured to facilitate said toroid to be inflated or deflated (“In the flexible construction, the float or are as an inflatable (r) Hollow body made of flexible, airtight material”), said fill valve being positionable in a closed condition (“inflatable float (A; B; 32) which has an opening which is closed by a valve (16)”) for inhibiting air from passing therethrough wherein said fill valve is configured to retain air in said toroid (“In the flexible construction, the float or are as an inflatable (r) Hollow body made of flexible, airtight material”).
Price teaches: said disk having an aperture (see annotated Figs. 3 and 4 from Price) extending through said top surface and said bottom surface (see Fig. 4 and Col 4 Lines 14-17) wherein said aperture is configured to receive a beverage container (Col 4 Lines 14-17, see note #2), said aperture being positioned between said perimeter edge and said opening (Fig. 3); a cup holder (26 – Fig. 4) being coupled to and extending downwardly from said bottom surface of said disk (see annotated Figs. 3 and 4 from Price), said cup holder being aligned with said aperture (see annotated Figs. 3 and 4 from Price) wherein said cup holder is configured to support the beverage container (see note #2 above).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have incorporated the aperture for a cup holder and alignment/location in the disk of Price with the inflatable raft of Cornelissen.  Where the results would have been predictable because storing a drink or another object within an aperture is commonly found for convenience and allowing hands free capabilities while utilizing the device. Cup holders for the storage of a beverage container is not considered inventive as it has been widely shown in inflatable pool devices to store drinks and inserting them into a surface of the inflatable portion to provide a secure location for the drink.

Response to Arguments
	Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
“Cornelissen teaches a water float Page 9 of 1 1having a seat coupled to and partially obstructing the opening in the disc. The purpose is to support the wearer in the seat while in water. This is critical to the purpose and function of Cornelissen such that it could not be obvious to make modifications to remove it as would be required to meet the claim limitations of the present invention.”

Examiner’s Arguments:
As shown in the Examiner’s Annotated Fig. 5 above as well as note #1.3 above the Examiner notes that the opening is unobstructed under the disk. There is a full length where the opening is unobstructed from the disk to the base of where the swim clothing (pants/bottoms) meet. There is no defined language that states the opening is to be entirely unobstructed under said disk, and even then, there are two holes where one’s legs can be inserted. As such, those openings are considered additional areas where unobstructed regions could be considered to be under said disk. Please review annotated arguments figure below which further defines the opening(s) in Fig. Z 1.4.2 of the prior art Cornelissen.

    PNG
    media_image11.png
    439
    964
    media_image11.png
    Greyscale
Annotated Arguments (Z 1.4.2) 

 Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        6/8/2022